Exhibit 10.48

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

EXECUTION VERSION

AMENDED AND RESTATED

DEVICE AND FINISHED EQW PRODUCT MANUFACTURING AGREEMENT

This AMENDED AND RESTATED DEVICE AND FINISHED EQW PRODUCT MANUFACTURING
AGREEMENT (“Agreement”) is entered into as of November 7, 2011 (the “Effective
Date”), by and between Amylin Pharmaceuticals, Inc. (“Amylin”), a corporation
organized and existing under the laws of Delaware, and Eli Lilly and Company
(“Lilly”), a corporation organized and existing under the laws of the State of
Indiana. Amylin and Lilly are sometimes referred to herein individually as a
“Party” and collectively as “Parties”. References to “Amylin” and “Lilly” and
“Party” or “Parties” shall include their respective Affiliates.

RECITALS

1. On July 1, 2003, Amylin and Lilly entered into a device development and
manufacturing agreement, as amended on July 8, 2011, whereby Lilly agreed to
develop, and to Manufacture and supply for sale in the US, a Device as a
component of the drug product containing Exenatide (the “Device Development and
Manufacturing Agreement”).

2. On even date herewith, Amylin and Lilly entered into a settlement and
termination agreement (the “Settlement and Termination Agreement”), pursuant to
which Amylin and Lilly agreed to settle certain disputes and to terminate
certain agreements between the Parties.

3. During certain relevant transition periods, Lilly has agreed to supply the
Device for sale by Amylin in the US and OUS and Finished EQW Product for sale by
Amylin OUS, in each case in accordance with the terms and conditions set forth
herein.

4. In furtherance of the goals set forth in the Settlement and Termination
Agreement, and in order to set forth certain obligations of the Parties during
relevant transition periods with respect to the supply of the Device and
Finished EQW Product as set forth herein, the Parties desire to amend and
restate the Device Development and Manufacturing Agreement in accordance with
the terms set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Agreement, the Parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

When used and capitalized in this Agreement (other than the headings of the
Articles and Sections), including the foregoing recitals, the following terms
will have the meanings assigned to them in this Article I and include the plural
as well as the singular. Capitalized terms not otherwise defined herein will
have the meanings assigned to them in the Settlement and Termination Agreement.

1.1 “Agreement” has the meaning set forth in the introduction to this Agreement.

1.2 “Amended and Restated Quality Agreement” means (a) with respect to the
Device for commercial sale in the US, the applicable quality agreement(s)
between the Parties, amended and restated as of the date hereof and (b) with
respect to the Device for commercial sale OUS (other than Japan), the Device for
commercial sale in Japan, Finished EQW Product for commercial sale OUS (other
than Japan) and Finished EQW Product for commercial sale in Japan, the quality
agreements as agreed to within ninety (90) days of the Effective Date or, with
respect to the quality agreement for Finished EQW Product for sale in Japan,
within a reasonable period of time in advance of any anticipated launch of the
Finished EQW Product in Japan (such quality agreements to be consistent with the
quality agreements existing between the Parties under clause (a), except for
differences that are reasonably necessary or appropriate given the particular
geographic market and the terms set forth herein), and in each case as revised
and amended from time to time, which describe certain quality expectations and
responsibilities relating to the Manufacture, release testing and supply of the
Devices and Finished EQW Products to Amylin, and which include appropriate
qualified person terms, as applicable.

1.3 “Amylin” has the meaning set forth in the introduction to this Agreement.

1.4 “Amylin Marks” means the Amylin corporate names, trademarks or trade
name(s).

1.5 “Ancillary Agreements” has the meaning set forth in the Settlement and
Termination Agreement.

1.6 “Applicable Laws” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any Governmental Authority, all as
amended from time to time.

1.7 “Byetta Project Agreement” has the meaning set forth in Section 4.6(e)(ii)
of this Agreement.

1.8 “Calendar Quarter” has the meaning set forth in the Settlement and
Termination Agreement.

1.9 “Calendar Year” has the meaning set forth in the Settlement and Termination
Agreement.

1.10 “Cartridge” means a pre-filled cartridge containing Exenatide suitable for
use in the Device.

 

2



--------------------------------------------------------------------------------

1.11 “Cartridge Specifications” means the specifications with respect to the
Cartridge that are applicable under the Amended and Restated Cartridge Supply
Agreement dated as of the date hereof by and between the Parties.

1.12 “cGMP” means current good manufacturing practices for pharmaceuticals as
described in regulations promulgated by Regulatory Authorities as applicable to
the Manufacture of Product, as such regulations are in effect at the time of
Manufacturing the Product.

1.13 “Commercially Reasonable Efforts” has the meaning set forth in the
Settlement and Termination Agreement.

1.14 “Components” means the diluent syringes, needles, plunger backstops,
plunger rods, vial connectors and other components (other than Vials) included
in Finished EQW Product that are set forth on Exhibit 1.14, and any other
components as may be agreed to by the OUSOC.

1.15 “Country Transition Date” has the meaning set forth in the Settlement and
Termination Agreement.

1.16 “cQSR” means the then current Quality System Regulations as defined in the
United States Code of Federal Regulations, 21 CFR Part 820 and, in the case of
foreign jurisdictions, comparable regulatory standards of any Regulatory
Authorities.

1.17 “Device” means a mechanical injection pen for daily use, including any
components thereof and all associated labeling and packaging components,
individually or incorporated into sub-assemblies, which meets the applicable
Specifications, and is assembled with a Cartridge containing Exenatide and uses
•[…***…].

1.18 “Device Development and Manufacturing Agreement” has the meaning set forth
in the recitals to this Agreement.

1.19 “DHF” means the Design History File that Lilly established and maintained
for the Device that contains or references all records and submissions necessary
to demonstrate that the design was developed in accordance with the approved
device development plan.

1.20 “Effective Date” has the meaning set forth in the introduction to this
Agreement.

1.21 “ESC” has the meaning set forth in the Settlement and Termination
Agreement.

1.22 “Exenatide” has the meaning set forth in the Settlement and Termination
Agreement.

1.23 “FD&C Act” has the meaning set forth in the Settlement and Termination
Agreement.

 

• *** Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

1.24 “Final Assembly Activities” has the meaning set forth in Section 4.6(e)(i)
of this Agreement.

1.25 “Finished EQW Product” means the once weekly Exenatide fixed-dose
injectable in finished product form, including the Vial and all components and
associated packaging, which meets the applicable Specification, for diabetes and
any other indications for which such product may be approved for use OUS.

1.26 “Force Majeure” has the meaning set forth in Section 16.14 of this
Agreement.

1.27 “Forecast” has the meaning set forth in Section 5.1 of this Agreement.

1.28 “Governmental Authority” means any court tribunal, arbitrator, agency,
commission, official or other instrumentality of any of the following, including
any federal, state or other political subdivision thereof: (a) the United States
of America, (b) Japan, (c) the European Union and each of its member states,
(d) each other country where the applicable Product has been approved for sale
as of the Effective Date and (e) each other country where Lilly launches the
Product for commercial sale pursuant to the terms set forth in the Settlement
and Termination Agreement.

1.29 “Initial Forecast” has the meaning set forth in Section 5.1 of this
Agreement.

1.30 “Inspection Period” has the meaning set forth in Section 5.6(a) of this
Agreement.

1.31 “Latent Defect” means defects that cause the applicable Product to fail to
conform to the applicable Specifications or otherwise fail to conform to the
warranties provided pursuant to Section 9.7 hereof or Section 10.9 hereof, as
applicable, which defects are not discoverable upon reasonable physical
inspection.

1.32 “Lilly” has the meaning set forth in the introduction to this Agreement.

1.33 “Lilly Confidential Information” has the meaning set forth in the
Settlement and Termination Agreement.

1.34 “Lilly Facility” means the applicable facility of Lilly located as follows:
(a) for the Device for commercial sale in the US,
•[…***…]; (b) for the Device for commercial sale OUS (other than Japan),
[…***…]; (c) for the Device or Finished EQW Product for commercial sale in
Japan, […***…]; and (d) for Finished EQW Product for commercial sale OUS (other
than Japan), […***…].

1.35 “Lilly Marks” means the Lilly corporate names, trademarks or trade names.

 

• *** Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

1.36 “Lilly’s Standard Costs” has the meaning set forth in Section 11.4(b)(i) of
this Agreement.

1.37 “Manufacture”, “Manufacturing” or “Manufactured” means (a) in the case of
the Device for commercial sale in the US, the manufacturing, quality control
testing (including in-process, release and stability testing), assembling,
releasing, labeling and packaging of the Devices as more fully described in the
applicable MRD, (b) in the case of the Device for commercial sale OUS (other
than Japan), the manufacturing, quality control testing (including in-process
and release but excluding stability testing), assembling, releasing, labeling
and packaging of the Devices as more fully described in the applicable MRD,
(c) in the case of the Device for commercial sale in Japan, the manufacturing,
inspecting, quality control testing (including in-process and release),
assembling, releasing, labeling and packaging of the Devices as more fully
described in the applicable MRD, and (d) in the case of Finished EQW Product for
OUS, the packaging, labeling and release (excluding stability testing) and, in
the case of Japan, inspection, of Finished EQW Product as more fully described
in the applicable MRD. For clarity, Manufacture excludes in all cases the
manufacturing, quality control testing (including in-process, release and
stability testing), and release of the Cartridges and Vials.

1.38 “Manufacturing Subcommittee” has the meaning set forth in Section 2.2(a) of
this Agreement.

1.39 “Manufacturing Transition Activities” shall have the meaning set forth in
the Settlement and Termination Agreement.

1.40 “Master Agreement” has the meaning set forth in Section 4.6(e)(ii) of this
Agreement.

1.41 “MRD” means (a) with respect to the Device for commercial sale in the US,
the manufacturing responsibilities document executed by the Parties prior to the
Effective Date and (b) with respect to the supply of the Device for commercial
sale OUS (other than Japan), the Device for commercial sale in Japan, Finished
EQW Product for commercial sale OUS (other than Japan) and Finished EQW Product
for commercial sale in Japan, the applicable manufacturing responsibilities
documents executed by the Parties within •[…***…] or, with respect to the
manufacturing responsibilities document for Finished EQW Product for sale in
Japan, within […***…] (such manufacturing responsibilities documents to be
consistent with the manufacturing responsibilities document existing between the
Parties under clause (a), except for differences that are reasonably necessary
or appropriate given the particular geographic market and the terms set forth
herein), in each case which sets forth written instructions regarding the
Manufacture and other technical matters including, without limitation, testing
procedures and supply of Product under this Agreement, and in each case as
amended by the Parties from time to time.

1.42 “Obsolete” has the meaning set forth in Section 11.4(b) of this Agreement.

 

• *** Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

1.43 “OUS” has the meaning set forth in the Settlement and Termination
Agreement.

1.44 “OUSOC” has the meaning set forth in the Settlement and Termination
Agreement.

1.45 “Party” or “Parties” has the meaning set forth in the introduction to this
Agreement.

1.46 “Person” has the meaning set forth in the Settlement and Termination
Agreement.

1.47 “Product” means, as applicable, the Device and/or the Finished EQW Product.

1.48 “Purchase Order” has the meaning set forth in Section 5.4 of this
Agreement.

1.49 “QLT” has the meaning set forth in Section 2.3 of this Agreement.

1.50 “Quality Audit” has the meaning set forth in Section 4.6(b) of this
Agreement.

1.51 “QWT” has the meaning set forth in Section 2.3 of this Agreement.

1.52 “Regulatory Approval” means a Regulatory Approval (as defined in the
Settlement and Termination Agreement) of any Regulatory Authority.

1.53 “Regulatory Authority” means, in the following countries or jurisdictions,
any applicable government regulatory authority involved in granting Regulatory
Approval and/or, to the extent required in such country or jurisdiction, Pricing
Approval (as defined in the Settlement and Termination Agreement) of Product in
such country or jurisdiction: (a) the United States of America, (b) Japan,
(c) the European Union and each of its member states, (d) each other country
where the Product has been approved for commercial sale as of the Effective Date
and (e) each other country where Lilly launches the commercial sale of Product
pursuant to the terms set forth in the Settlement and Termination Agreement.

1.54 “Settlement and Termination Agreement” has the meaning set forth in the
recitals to this Agreement.

1.55 “Specifications” means (a) with respect to Devices for commercial sale in
the US, the specifications and quality control testing procedures for the
Manufacturing, final release and testing of a Device and labeling and packaging
requirements for Devices for commercial sale in the US, (b) with respect to
Devices for commercial sale OUS (other than Japan), the specifications and
quality control testing procedures for the Manufacturing, final release and
testing of a Device and labeling and packaging requirements for Devices for
commercial sale OUS (other than Japan), (c) with respect to Devices for
commercial sale in Japan, the specifications and quality control testing
procedures for the Manufacturing, final release and testing of a Device and
labeling and packaging requirements for Devices for commercial sale in Japan,
(d) with respect to the Finished EQW Product for commercial sale OUS (other than
Japan), the specifications and quality control testing procedures for the final
release and testing of Finished EQW Product and labeling and packaging
requirements for EQW Product for sale

 

6



--------------------------------------------------------------------------------

OUS (other than Japan), and (e) with respect to the Finished EQW Product for
commercial sale in Japan, the specifications and quality control testing
procedures for the final release and testing of Finished EQW Product and
labeling and packaging requirements for Finished EQW Product for sale in Japan,
in each case, as the same may be modified from time to time by the Parties in
accordance with the terms of this Agreement and the applicable Amended and
Restated Quality Agreements. For clarity, the Specifications shall be set forth
in each case in the applicable MRD or the applicable Amended and Restated
Quality Agreement.

1.56 “Supply Term” means (a) in the case of the Device for commercial sale in
the US, the period commencing on the Effective Date and ending on the last day
of the Term, (b) in the case of the Device for commercial sale OUS, the period
commencing on the date that Lilly receives an Initial Forecast with respect to
the Device for commercial sale OUS and ending on the last day of the Term and
(c) in the case of the Finished EQW Product for commercial sale OUS, the period
commencing on the date that Lilly receives an Initial Forecast with respect to
Finished EQW Product for commercial sale OUS and ending on the last day of the
Term.

1.57 “Term” has the meaning set forth in Section 11.1 of this Agreement.

1.58 “Third Party” or “Third Person” has the meaning set forth in the Settlement
and Termination Agreement.

1.59 “Third Party Suppliers” has the meaning set forth in Section 4.6(e)(i) of
this Agreement.

1.60 “Transition Agreement” means that transition agreement, by and between the
Parties, dated as of the date hereof, entered into in connection with the
Settlement and Termination Agreement.

1.61 “Transition Completion Date” has the meaning set forth in the Settlement
and Termination Agreement.

1.62 “US” or “United States” means the United States of America, including its
territories and possessions.

1.63 “Vial” means pre-filled vials containing a once-weekly dose of Exenatide.

1.64 “Vial Specifications” means the specifications that are applicable pursuant
to the Amended and Restated Exenatide Once Weekly Supply Agreement dated as of
the date hereof by and between the Parties.

ARTICLE II

GOVERNANCE

2.1 Governance of Activities. Governance of the activities contemplated by this
Agreement shall be effected through the governance structure established by the
Parties in this Agreement and the Settlement and Termination Agreement.

 

7



--------------------------------------------------------------------------------

2.2 Manufacturing Subcommittee.

(a) In accordance with the Settlement and Termination Agreement, the OUSOC shall
establish a manufacturing subcommittee (the “Manufacturing Subcommittee”), which
shall (i) coordinate and oversee supply chain activities for the Products and
(ii) serve as a forum for communication with respect to any supply chain issues
and the Manufacturing Transition Activities relating to the Products. The
Manufacturing Subcommittee shall meet as frequently as reasonably necessary to
perform their obligations as described herein.

(b) In the event that the Parties, through the Manufacturing Subcommittee, are
unable to resolve any dispute in connection with this Agreement, the
Manufacturing Subcommittee shall refer such dispute to the OUSOC for decision
pursuant to Section 8.2(c)(v) of the Settlement and Termination Agreement,
provided that all quality related disputes shall first be submitted to the QLT
and/or the QWT, as applicable, in accordance with Section 2.3. If the OUSOC is
unable to resolve such dispute, the OUSOC shall refer such dispute to the ESC
for decision pursuant to Sections 8.2(a)(iv) and (v) of the Settlement and
Termination Agreement.

2.3 QWT and QLT. As of the Effective Date, the Parties shall have established a
Quality Working Team (the “QWT”) to discuss and resolve quality-related issues
and to review data and/or perform the activities outlined in the applicable
Amended and Restated Quality Agreement(s). The QWT shall meet as frequently as
reasonably necessary to perform their obligations as described herein. As of the
Effective Date, the Parties also shall have established a Quality Lead Team (the
“QLT”) responsible for strategic quality issues that arise with respect to the
Products. The QLT shall meet as frequently as reasonably necessary (which shall
be no less than on a quarterly basis) to perform their obligations as described
herein. In the event that the QWT is unable to resolve any quality-related
dispute, the QWT shall refer such dispute to the QLT. Further, if the QLT is
unable to resolve such dispute, the QLT shall refer such dispute to the head of
each Party’s quality department for resolution. If despite their efforts, the
heads of each Party’s quality department are unable to resolve such dispute,
they shall refer such dispute to the Manufacturing Subcommittee for resolution.
In the event that the Parties, through the Manufacturing Subcommittee, are
unable to resolve such dispute, the Manufacturing Subcommittee shall refer such
dispute to the OUSOC for decision pursuant to Section 8.2(c)(v) of the
Settlement and Termination Agreement. If the OUSOC is unable to resolve such
dispute, the OUSOC shall refer such dispute to the ESC for decision pursuant to
Sections 8.2(a)(iv) and (v) of the Settlement and Termination Agreement.

ARTICLE III

PURCHASE AND SUPPLY AND LIMITATION OF AGREEMENT

3.1 Purchase Price. Amylin shall purchase Products from Lilly pursuant to the
terms and conditions set forth herein. The purchase price per Device for each
Device purchased by Amylin pursuant to Purchase Orders shall be as set forth on
Exhibit 3.1. The purchase price per dose for each Finished EQW Product purchased
by Amylin pursuant to Purchase Orders shall be as set forth on Exhibit 3.1. For
clarity, for a presentation of a Finished EQW Product or Device with more than
one dose or Device, respectively, the purchase price for such presentation shall
be the price times the number of doses or Devices, respectively, in the
presentation. For further

 

8



--------------------------------------------------------------------------------

clarity, the foregoing purchase price shall be the fixed purchase price during
the Term for each Product purchased in accordance with the terms hereof and such
purchase price shall not change during the Term, unless the Parties otherwise
agree in writing. Existing open purchase orders submitted prior to the Effective
Date shall be fulfilled consistent with such purchase order and as a Purchase
Order under this Agreement (and the fixed purchase price set forth in this
Agreement shall be the applicable price therefor).

3.2 Other Supply Chain Arrangements. The Parties agree that this Agreement is
intended only to establish the Parties’ responsibilities related to the
Manufacture by Lilly and purchase by Amylin of (a) the Devices for sale or use
in the US or OUS, and (b) Finished EQW Product for sale or use OUS. Amylin shall
supply to Lilly (i) •[…***…], the Cartridges required to Manufacture the Devices
for sale or use in the US and OUS and the Vials required to Manufacture the
Finished EQW Product for sale or use OUS and (ii) for the costs set forth on
Exhibit 1.14, the Components required to Manufacture the Finished EQW Product
for sale or use OUS, in each case delivered to such Lilly Facility as Lilly may
designate and at times and in quantities reasonably sufficient to permit Lilly
to supply Devices and EQW Finished Product pursuant to the applicable Purchase
Orders. Amylin shall provide or cause to be provided to Lilly a certificate of
analysis with each shipment of Cartridges or Vials. […***…]. Notwithstanding any
other term or condition of this Agreement, Lilly shall have no liability under
this Agreement for or as a result of Amylin’s failure to deliver or delay in
delivering, or any failure of or defect in any Product as a result of, the
Cartridges, Vials or Components required to be supplied by Amylin to Lilly
hereunder or for or as a result of the failure of any such Cartridge, Vial or
Component to comply with applicable Specifications, any representations or
warranties of Amylin or Applicable Laws.

ARTICLE IV

MANUFACTURING, TECHNOLOGY TRANSFER AND QUALITY

4.1 Amended and Restated Quality Agreement. On the date hereof, the Parties
adopted the Amended and Restated Quality Agreement with respect to the Device
for commercial sale in the US. Within […***…] of the date hereof, the Parties
shall negotiate in good faith and execute one or more Amended and Restated
Quality Agreement(s) for the Device for commercial sale OUS (other than Japan),
the Device for commercial sale in Japan, and Finished EQW Product for commercial
sale OUS (other than Japan). Within […***…], the Parties shall negotiate in good
faith and execute an Amended and Restated Quality Agreement for Finished EQW
Product for sale in Japan. The Parties shall periodically review each Amended
and Restated Quality Agreement and shall modify it from time to time as
necessary through issuance of a revised version of such Amended and Restated
Quality Agreement signed on behalf of each of the Parties by an authorized
representative incorporating the modification and stating the effective date and
revision number of the modification. Each Amended and Restated Quality
Agreement, as modified from time to time, will be subject to and not
inconsistent with the terms of this Agreement, the Settlement and Termination
Agreement and the Specifications. In the

 

• *** Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

event the information in any Amended and Restated Quality Agreement, on the one
hand, and this Agreement or the Specifications, as applicable, on the other
hand, conflict, this Agreement or the Specifications, as applicable, will
control; provided, however, that such Amended and Restated Quality Agreement
shall control for any cGMP compliance related issues. Notwithstanding anything
to the contrary herein, in the event of a conflict between the Settlement and
Termination Agreement, on the one hand, and this Agreement, the Specifications
or any Amended and Restated Quality Agreement, on the other hand, the Settlement
and Termination Agreement shall control.

4.2 Development of MRD. On or prior to the date hereof, the Parties have
prepared and adopted an MRD with respect to the Device for commercial sale in
the US. No later than •[…***…] after the Effective Date, the Parties shall
cooperate in good faith to (a) amend the existing MRD or enter into a new MRD
with respect to the Device for commercial sale in the US as appropriate in light
of this Agreement and the Settlement and Termination Agreement and (b) enter
into a new MRD with respect to each of the Device for commercial sale OUS (other
than Japan), the Device for commercial sale in Japan, and Finished EQW Product
for commercial sale OUS (other than Japan). Within […***…], the Parties shall
negotiate in good faith and execute an MRD for Finished EQW Product for sale in
Japan. Thereafter, the Parties shall periodically review each MRD and shall
modify it from time to time as necessary through issuance of a revised version
of the MRD signed on behalf of each of the Parties by an authorized
representative incorporating the modification and stating the effective date and
revision number of the modification. Each MRD will be subject to and not
inconsistent with the terms of this Agreement, the Settlement and Termination
Agreement, and the Amended and Restated Quality Agreement. In the event the
information in any MRD, on the one hand, and this Agreement, the Settlement and
Termination Agreement or the Amended and Restated Quality Agreement, on the
other hand, conflict, the terms of the Settlement and Termination Agreement,
this Agreement or the Amended and Restated Quality Agreement, as applicable,
will control.

4.3 Manufacturing. Subject to the terms and conditions of this Agreement, during
the applicable Supply Term, Lilly will use its Commercially Reasonable Efforts
to (a) Manufacture Devices for sale in the US and OUS and (b) Manufacture
Finished EQW Product for sale OUS, in each case for Amylin from the applicable
Lilly Facility, or the facilities of any agent of Lilly approved by Amylin, at
the times and in the quantities set forth by Amylin in Purchase Orders and
subject, however, to the quantity restrictions set forth in this Agreement.
Lilly will use its Commercially Reasonable Efforts to ensure that each shipment
of Product supplied to Amylin hereunder: (a) will have been Manufactured in
accordance with the Specifications, cGMP and cQSR in effect at the time of
Manufacture, (b) will not be adulterated or misbranded within the meaning of the
FD&C Act, (c) will not have been Manufactured or sold in violation of any
Applicable Laws in any material respect, and (d) will have been Manufactured in
accordance with applicable Regulatory Approvals. Notwithstanding the foregoing,
this Section 4.3 shall not apply to the Cartridges contained in any Device, the
Vials or Components contained in any Finished EQW Product or any labeling and
packaging content with respect to any Product,

 

• *** Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

except to the extent that the failure of the Cartridges, Vials, Components or
labeling and packaging content, as applicable, to comply with clause (a), (b),
(c) or (d) results from Lilly’s gross negligence, willful misconduct or fraud.

4.4 Technology Transfer. For clarity, as of the Effective Date, Lilly performs
Manufacturing with respect to Products for use in the US and OUS. Amylin and/or
a Third Party manufacturer designated by Amylin will assume responsibility for
Manufacturing Products to be sold by Amylin in the US and OUS pursuant to the
Settlement and Termination Agreement and the Transition Agreement. The Parties’
respective obligations with respect to transitioning to Amylin Manufacturing
activities with respect to the Products for the US and OUS shall be as set forth
in the Settlement and Termination Agreement and the Transition Agreement. The
Parties’ respective obligations for costs and expenses with respect to such
transition shall be as set forth in the foregoing.

4.5 Modifications.

(a) The Parties do not anticipate that the applicable Manufacturing process or
Specifications for Products supplied hereunder will be modified during the Term.

(b) Notwithstanding Section 4.5(a), each Party shall notify the other Party as
soon as practicable after becoming aware of any modifications to the
Manufacturing process or Specifications for Products supplied hereunder that
have been requested by a Regulatory Authority or that are required by Applicable
Laws. For clarity, such notification shall be provided to the other Party prior
to any commitments being made to the Regulatory Authority with respect to the
requested modification and no commitments shall be made to such Regulatory
Authority with respect to the requested modification without the prior written
consent of Lilly. Lilly shall use its Commercially Reasonable Efforts to
implement any modifications to the Manufacturing process or Specifications that
have been requested by a Regulatory Authority or that are required by Applicable
Laws in consultation with the Manufacturing Subcommittee, provided that the
manner in which the request of a Regulatory Authority or the requirements of
Applicable Laws are complied with shall be reasonably determined by Lilly.

(c) Notwithstanding Section 4.5(a), in the event that either Party desires a
modification to the Manufacturing process or Specifications for Products
supplied hereunder (other than a modification requested by a Regulatory
Authority or required by Applicable Laws), such Party shall provide the other
Party with reasonable advance notice of such proposed modification and will
consult with, and consider in good faith the reasonable comments of, such other
Party regarding such proposed modification. Notwithstanding the foregoing, any
such modification to the Manufacturing process or Specifications proposed by
Amylin is subject to the approval of Lilly in writing in accordance with
Section 4.5(d) prior to the implementation of any such proposed modification. If
Lilly withholds such approval, Amylin shall have a •[…***…] period during which
it may terminate this Agreement pursuant to Section 11.2(c).

 

• *** Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

(d) Any request to modify the Manufacturing process or Specifications of the
Product supplied hereunder during the Term, including any modification requested
by any Regulatory Authority or required by Applicable Laws, shall be discussed
by the QLT. Following such discussion, the QLT shall make a recommendation to
Lilly with respect to whether such proposed modification should be implemented
prior to implementation of, or filing with any Regulatory Authority regarding,
such proposed modification. For clarity, Lilly shall remain responsible for
compliance with Section 4.3. Any modification to the Manufacturing process or
the Specifications will be in accordance with the terms of the Amended and
Restated Quality Agreement, except in the case of any conflict between the terms
and conditions of the Amended and Restated Quality Agreement, on the one hand,
and this Agreement, on the other hand, in which event this Agreement shall
control.

(e) For modifications to the applicable Manufacturing process or Specifications
for Devices Manufactured hereunder by Lilly for sale by Amylin in the US as a
result of a request by any Regulatory Authority or to comply with Applicable
Law, Lilly shall be responsible for its costs and expenses, and any and all
reasonable costs and expenses incurred by Amylin after the Effective Date
(including, but not limited to, the costs and expenses of the preparation and
filing with any Regulatory Authority of any regulatory documentation in the US)
to the extent required to implement any modifications to the Manufacturing
process or Specifications as contemplated herein. For any other modifications to
any applicable Manufacturing process or Specifications for Product Manufactured
hereunder by Lilly, Amylin shall be responsible for its costs and expenses, and
any and all reasonable costs and expenses incurred by Lilly after the Effective
Date (including but not limited to the costs and expenses of the preparation and
filing with any Regulatory Authority of any regulatory documentation in the US
and OUS) to the extent required to implement any modifications to the
Manufacturing process or Specifications as contemplated herein; provided that
the Parties will agree upon such costs of Lilly and Amylin prior to
implementation of such modifications and if the Parties cannot so agree, any
dispute with respect to the reasonableness of the costs proposed by Lilly and/or
Amylin shall be resolved in accordance with Article XII. For clarity, nothing in
this Agreement shall obligate Lilly to supply any Product or take any action in
either case in violation of any Applicable Law or the requirements of any
Regulatory Authority.

4.6 Audit; Safety; Applicable Laws.

(a) Quality Control and Assurance. Lilly will use its Commercially Reasonable
Efforts to Manufacture the Products in compliance with the Specifications. Lilly
will perform quality control testing and quality oversight on the Products to be
delivered to Amylin hereunder in accordance with this Agreement, the Amended and
Restated Quality Agreement, the MRDs, the Specifications, cGMP and cQSRs.

(b) Quality Audit of Lilly Facilities by Amylin Representatives. Upon no less
than •[…***…] advance written notice to Lilly and, no more than […***…] each
Calendar Year,

 

• *** Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

except in the case of Amylin attendance at inspections by Regulatory Authorities
or Quality Audits (defined below) by Amylin that are required by Applicable
Laws, Lilly will permit Amylin’s representatives (such representatives to be
reasonably acceptable to Lilly) to conduct an audit of Lilly’s facilities during
regular business hours for the purpose of making quality control inspections to
assure cGMP compliance of the facilities used in the Manufacturing of the
Products for Amylin (the “Quality Audit”). Amylin representatives shall have the
right to reinspect such facilities upon reasonable advance written notice to
Lilly, at a time to be agreed by the Parties in the event of significant adverse
findings during an Amylin Quality Audit, or recalls requiring resolution by the
Parties. Amylin representatives will be advised of the confidentiality
obligations under this Agreement, and will follow such security, safety and
facility access procedures as are reasonably designated by Lilly. Lilly may
require that at all times the Amylin representatives be accompanied by a Lilly
representative to assure protection of Lilly Confidential Information or
confidential information of a Third Person. Lilly will respond in writing to any
written audit observations provided by Amylin within sixty (60) days in the form
of a mutually agreed upon action plan. Notwithstanding the foregoing, Lilly
shall provide Amylin with the right to conduct a pre-inspection assessment and
review of the applicable Lilly Facility prior to the date on which an OUS
Regulatory Authority will be conducting a Device pre-approval inspection. The
Parties shall reasonably cooperate to address any needed actions identified.

(c) Safety Procedures. Lilly will have responsibility for developing, adopting
and enforcing safety procedures for the handling and production of Devices by
Lilly and the handling and disposal of all waste relating thereto. Such
responsibility of Lilly will terminate as to that particular Device upon
delivery thereof to Amylin’s common carrier.

(d) Applicable Laws. Lilly and Amylin will each comply with all Applicable Laws
in performing its obligations hereunder, including, without limitation, laws
with respect to the protection of the environment.

(e) Third Party Suppliers.

(i) The Parties contemplate that Lilly will assemble, package and label the
Devices (“Final Assembly Activities”) and that component parts for the Devices
will be provided to Lilly by Third Party suppliers (“Third Party Suppliers”).
Lilly shall use its Commercially Reasonable Efforts to cause Third Party
Suppliers to fulfill their obligations under their agreements with Lilly and to
make available component parts for the Devices as contemplated by this
Agreement. The Parties agree that Lilly will not be liable to Amylin, its
Affiliates or their respective directors, officers, shareholders, employees or
agents for any Third Party Suppliers’ failure to deliver or failure of any
Device as a result of components of the Device manufactured by Third Party
Suppliers or the failure of such components to comply with applicable
Specifications, any representations or warranties of such Third Party Supplier
or Applicable Laws, except to the extent such failure to comply is the result of
Lilly’s gross negligence, willful misconduct or fraud. In the event Lilly
receives any indemnification payments or other recovery from Third Parties
performing services on behalf of Lilly for Manufacture of

 

13



--------------------------------------------------------------------------------

Devices containing Exenatide, such amounts shall be transferred to Amylin to the
extent related to the Devices supplied hereunder. Lilly shall obtain •[…***…]

(ii) […***…].]

4.7 Subcontracting. For clarity, Lilly subcontracts a portion of its Final
Assembly Activities for the Device as of the Effective Date. The names of each
of Lilly’s subcontractors used for the Device Final Assembly Activities
immediately prior to the Effective Date shall be as set forth on Exhibit;
provided, however, that such Exhibit shall be amended from time to time as
necessary to reflect any future changes in such subcontractors. Subject to
Section 4.6(e)(i), Lilly shall be responsible for such subcontracted Device
Final Assembly Activities to the same extent as if Lilly had performed such
Final Assembly Activities itself.

4.8 Records. Each of the Parties shall keep accurate records of its activities
under this Agreement. Lilly will, with respect to each lot of Product produced
by it hereunder, for the longer of (i) any period required by Applicable Laws,
or (ii) a period of one (1) year after the expiry of the expiration dating of
such lot, keep accurate records of the Manufacture and testing of the Product
produced by it hereunder, including, without limitation, all such records which
are required under Applicable Laws and the DHF for Product. Access to such
records will be made available by Lilly to Amylin during normal business hours
upon Amylin’s reasonable written request. The provisions of this Section 4.7
shall not supersede the audit provisions set forth in Section 4.6. Lilly further
agrees to provide Amylin with such information regarding the Manufacture and
testing of Product hereunder as may be required to obtain or maintain Regulatory
Approval of Products or as may otherwise be required or requested by any
Regulatory Authority.

ARTICLE V

PURCHASE OF PRODUCTS; FORECASTS

5.1 Forecast. Amylin will submit to Lilly no later than thirty (30) days after
the Effective Date an initial forecast (an “Initial Forecast”) for Amylin’s
anticipated purchase requirements of Devices on an SKU basis for the US for the
two-year period after the Effective Date. Thereafter, no later than forty-five
(45) days prior to the commencement of each Calendar Quarter following the
Effective Date, Amylin shall provide to Lilly a good faith update to such
Initial Forecast of the quantity of Devices on an SKU basis for the US that
Amylin expects to require from Lilly during each Calendar Quarter for the
following two (2) year period (or such shorter period, as applicable) of the
Term. For each Product OUS, Amylin will submit to Lilly no later than one
hundred and eighty (180) days prior to the date on which the first delivery is
to be made hereunder of such Product for commercial sale OUS, an Initial
Forecast of Amylin’s anticipated purchase requirements of Product on an SKU
basis for the remainder of the Term. Thereafter, no later than forty-five
(45) days prior to the commencement of each Calendar

 

• *** Confidential Treatment Requested

 

14



--------------------------------------------------------------------------------

Quarter following the date the Initial Forecast is received by Lilly, Amylin
shall provide to Lilly a good faith update to the Initial Forecast of the
quantity of such Product on an SKU basis for which an Initial Forecast has been
provided that Amylin expects to require from Lilly during each Calendar Quarter
for the remainder of the Term. The Parties agree that the forecasts provided
under this Section 5.1 will be used for planning purposes only and will not be
binding on either Party. For purposes hereof, each Initial Forecast with respect
to a Product for the US, in the case of the Device, or for the OUS, in the case
of the Device or the Finished EQW Product, as applicable, as updated pursuant to
this Section 5.1, shall be the “Forecast” for such Product for the US or the
OUS, as applicable.

5.2 Safety Stock. The Manufacturing Subcommittee shall mutually agree upon the
appropriate levels of safety stock of Product to be maintained by Lilly for use
in the US. Safety stocks of cartridges and filled cartridges will also be agreed
by the Manufacturing Subcommittee. In determining the appropriate levels of
safety stock, the Manufacturing Subcommittee shall from time to time as
appropriate reduce safety stock levels in anticipation of the end of the Term,
taking into account the Settlement and Termination Agreement, the Transition
Agreement, and the Parties’ shared goal of minimizing or avoiding to the extent
possible inventory obsolescence in connection with the implementation of the
Settlement and Termination Agreement and the Transition Agreement.

5.3 Limitations of Supply. Lilly will use its Commercially Reasonable Efforts to
make available at least one hundred twenty percent (120%) of each applicable
Forecast for the relevant Calendar Quarter. If, at any time, Lilly anticipates
that it will be unable to supply in whole or in part the quantities of Product
set forth in an Amylin Purchase Order for any reason, including without
limitation, Force Majeure, Lilly will notify Amylin in writing as soon as
possible (email notification is permissible) of such anticipated shortfall.
Lilly will also notify Amylin of the underlying reason for the shortfall,
proposed remedial measures, the date such inability to supply the full order of
Product is expected to end, and a proposed amount of Product to be delivered to
Amylin. In the event fewer units of the Product (or any component thereof) are
available than Amylin desires to purchase, Lilly shall allocate available
Product (or any component thereof) for the anticipated shortage period on a pro
rata basis based upon each Party’s actual sales of the Product for the six
(6) month period prior to such shortfall arising (provided that in calculating
such sales for purpose of the allocation, any countries for which the Country
Transition Date has occurred during such six (6) month period shall be excluded
from Lilly’s sales and included in Amylin’s sales); provided, however, that if
Amylin believes that the amount of Product (or any component thereof) that is
allocated to Amylin is not its pro rata allocation based upon such sales
amounts, such matter shall be submitted to the Manufacturing Subcommittee for
resolution.

5.4 Purchase Orders. Except as provided in Section 11.4, Amylin will purchase
Products solely by submitting to Lilly written purchase orders (each, a
“Purchase Order”). Purchase Orders will be submitted by Amylin at least ninety
(90) days in advance of the date specified in each Purchase Order by which
delivery of the Product is required, provided that Lilly shall have no
obligation to accept any Purchase Order that is submitted during the last
Calendar Quarter of the Term. Each Purchase Order for the Device for sale in the
US shall specify orders on an SKU basis and Amylin shall not submit a Purchase
Order for the Device for

 

15



--------------------------------------------------------------------------------

sale in the US for less than the minimum lot size (as set forth in Exhibit 5.4),
or multiples thereof. Each Purchase Order for the Device or Finished EQW Product
for sale OUS shall specify orders on an SKU basis and Amylin shall not submit a
Purchase Order for any single SKU of Devices or Finished EQW Product for sale
OUS for less than five thousand (5,000) units. The terms and conditions of this
Agreement will be controlling over any terms and conditions in any such Purchase
Orders, Lilly’s acknowledgement forms, or any other forms. Upon submission to
Lilly in accordance with this Section 5.4, a Purchase Order shall be deemed
accepted by Lilly, except to the extent it exceeds 120% of the most recent
applicable Forecast for the applicable SKU or if it is submitted by Amylin
during the last Calendar Quarter of the Term; provided, however, that acceptance
of a Purchase Order shall not guarantee that Lilly will have supply sufficient
to fill such Purchase Order at the time such Purchase Order is submitted, it
being agreed that Lilly shall fill such Purchase Order as soon as sufficient
supply is available in accordance with Section 5.3. Amylin will submit each such
written Purchase Order to Lilly at least ninety (90) days in advance of the date
specified in each Purchase Order by which delivery of the Product is required.
Notwithstanding the foregoing sentence, Lilly will use Commercially Reasonable
Efforts, but will not be obligated, to meet any request of Amylin for delivery
of Product in less than ninety (90) days, and further, Lilly will attempt, but
will not be obligated, to accommodate any reasonable changes requested by Amylin
in delivery schedules for Product following Lilly’s receipt of Purchase Orders
from Amylin in accordance with this Section 5.4. Lilly will provide written
notice to Amylin of its acceptance or rejection of a specific Purchase Order
within •[…***…] of receipt thereof (e-mail notification is acceptable), provided
that Lilly shall not have the right to reject a Purchase Order submitted to
Lilly in accordance with this Section 5.4, except to the extent it exceeds the
most recent applicable Forecast (on an SKU basis) by more than 20% or is
submitted by Amylin during the last Calendar Quarter of the Term; provided,
however, that acceptance of a Purchase Order shall not guarantee that Lilly will
have supply sufficient to fill such Purchase Order at the time such Purchase
Order is submitted, it being agreed that Lilly shall fill such Purchase Order as
soon as sufficient supply is available. Upon receipt and acceptance of each
Purchase Order by Lilly hereunder, Lilly will use Commercially Reasonable
Efforts to supply the Product in such quantities on the delivery dates specified
in such Purchase Order, unless otherwise mutually agreed to in writing by the
Parties, except to the extent such Purchase Order exceeds the applicable
Forecast by more than […***…] (on an SKU basis). Purchase Orders accepted by
Lilly may not be canceled except by mutual written agreement of the Parties.

5.5 Shipment of Products. Lilly will not make shipments hereunder. Amylin will
select and pay the carrier to be used. Products will be shipped EXW the
applicable Lilly Facility (Incoterms 2010) or as may otherwise be required
pursuant to Applicable Laws. […***…] Amylin will cause Products to be picked up
at Lilly’s dock no later than fifteen (15) Business Days after the later of
(i) the delivery date specified in the applicable Purchase Order, and (ii) the
date Lilly makes such Products available for shipment. Any discrepancies between
quantity shipped from Lilly and quantity arriving at Amylin will be jointly
investigated.

 

• *** Confidential Treatment Requested

 

16



--------------------------------------------------------------------------------

5.6 Inspection; Rejection.

(a) Any Product shipped hereunder shall be received by Amylin subject to
inspection and testing by Amylin in accordance with a mutually agreed upon
protocol to ensure, to the extent possible, that such Product meets the
applicable Specifications and otherwise complies with the warranties provided in
Section 9.7 of this Agreement. Amylin shall be allowed a maximum of forty-five
(45) days from the date of receipt of any shipment for inspection and provision
of written notice to Lilly of rejection of any portion or all of that shipment
(“Inspection Period”). If Amylin does not deliver such written notice to Lilly
within such Inspection Period, Amylin shall be deemed to have accepted the
shipment, except in the case of Latent Defects.

(b) Promptly following notice of rejection, Lilly and Amylin shall mutually
determine whether the rejected shipment conformed to the Specifications and
warranties and, if the rejected shipment did not so conform, in what ways the
rejected shipment did not so conform. If the Parties cannot agree upon such
issue by the end of the Inspection Period, then the Executive Director, Global
Delivery Services (or any successor position) of Lilly and the Vice President,
Product Development (or any successor position) of Amylin shall mutually
determine in good faith whether the rejected shipment conformed to the
Specifications and warranties, using such further testing procedures as such
individuals may agree. Such individuals may submit the rejected items to a
mutually acceptable, independent laboratory for determination of whether such
items conformed to the Specifications and warranties, if such individuals cannot
reach agreement regarding whether the shipment conformed to the Specifications
and warranties or such individuals agree that such a submission is appropriate.
The non-prevailing Party shall bear all reasonable costs of such independent
laboratory assessment. Amylin shall provide to Lilly samples of rejected
Product, as Lilly shall reasonably request for the purpose of performing
additional testing pursuant to this Section 5.6.

(c) If it is determined that the rejected Product was non-conforming, then Lilly
shall replace such Product as promptly as reasonably practicable. Amylin shall
not have any obligation to pay Lilly for non-conforming rejected Product and
Lilly shall refund to Amylin the amounts paid by Amylin with respect to such
Product. Lilly shall reimburse Amylin for Amylin’s cost of return or disposal of
rejected, non-conforming Product. Non-conforming Product shall be returned to
Lilly or disposed of, as directed by Lilly. The remedies specified in this
Section 5.6 shall constitute Amylin’s sole and exclusive remedies for Product
that is properly rejected for nonconformance pursuant to this Section 5.6,
provided that nothing in this Section 5.6 is intended or shall be construed to
limit Lilly’s liability under Section 7.2 (Recalls) or 15.1 (Indemnification).

(d) Notwithstanding Section 5.6(c) or any other term of this Agreement, Lilly
shall not be responsible under this Agreement for the cost of any Product that
is rejected or found to be non-conforming as a result of defects caused by the
actions of a person other than Lilly (e.g., defects caused by (i) any Cartridge
or Vial, as applicable, (ii) any components (including Components) provided by
Amylin or a Third Party Supplier, or (iii) Products that are defective because
they are out of date) or related return or disposal costs, except as expressly
set forth in Sections 4.6(e) and 11.4.

 

17



--------------------------------------------------------------------------------

(e) Each of the rights and procedures afforded to Amylin under clauses
(a) through (c) of this Section 5.6 with respect to acceptance and rejection of
Products shall be afforded to Lilly with respect to acceptance and rejection of
Vials, Cartridges and Components sold or provided to Lilly hereunder, mutatis
mutandis.

5.7 Payment. Lilly shall promptly invoice Amylin for the Product delivered
hereunder promptly after each such delivery of Product. All payments to be made
by one Party to the other Party under this Agreement shall be made in Dollars
and may be paid by bank wire transfer in immediately available funds to a bank
account designated in writing from time to time by the Party entitled to receive
such payment. Except as expressly set forth herein, all payments to Lilly under
this Agreement shall be paid in full by Amylin within forty-five (45) days from
the date of invoice.

5.8 No Set-Off. Except as expressly otherwise contemplated by the terms of this
Agreement, neither Party shall have any right to offset against any amounts
otherwise payable by such Party to the other Party under this Agreement, to
satisfy any amounts to which the first Party may be entitled to pursuant to this
Agreement.

5.9 Late Payment. All past due amounts owed by one Party to the other Party
under this Agreement shall bear interest at a rate equal to •[…***…] per annum.

5.10 Inventory Management. Amylin and Lilly shall coordinate in good faith and
use Commercially Reasonable Efforts to minimize the amount of Product inventory
and other packaging and labeling materials and components with respect thereto,
that will be held by Lilly or any of its Affiliates in order to minimize the
obsolescence thereof.

ARTICLE VI

LABELING AND PACKAGING

6.1 Labeling and Packaging.

(a) Subject to Section 6.1(b), Lilly will use Commercially Reasonable Efforts to
ensure that the Products that are delivered to Amylin hereunder are labeled and
packaged and packed for shipment in compliance with applicable Regulatory
Approvals and cGMP, and in accordance with the applicable MRD and the applicable
Amended and Restated Quality Agreement(s). All labeling and packaging for the
Products including the Amylin Marks and the Lilly Marks, shall be consistent,
and at a level of quality commensurate, with that in effect immediately prior to
the Effective Date with respect to the Device for the US.

(b) For each Product for use OUS, Amylin will be responsible, at its sole cost
and expense, for any and all activities required to develop and finalize all
labeling and packaging materials for such Product in each country OUS, including
all graphic and textual material for use in all labeling and packaging
materials, which labeling and packaging materials shall be in

 

• *** Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

accordance with the applicable Specifications therefor and comply with
Applicable Law and the requirements of Regulatory Authorities. Amylin shall
prepare and provide to Lilly, or, at Lilly’s option, shall submit directly to
each applicable Regulatory Authority, any and all documentation required for
submission to the applicable Regulatory Authority in order to obtain any and all
necessary approvals for, or comply with filing requirements of such Regulatory
Authority with respect to, such labeling and packaging materials for each
applicable country in sufficient time for such approvals to be obtained and such
requirements to be satisfied at least ninety (90) days before the date of the
first requested delivery of the applicable Product for such country pursuant to
a Purchase Order submitted pursuant to Section 5.4, and Lilly shall reasonably
cooperate with Amylin in connection therewith. Amylin shall provide to Lilly the
labeling and packaging materials that have been approved by the applicable
Regulatory Authority with respect to each country OUS at least ninety (90) days
prior to such first requested delivery date with respect to such country.

6.2 Lot Numbering. Lilly’s lot numbers will be affixed on the containers for the
Products and on each shipping carton in accordance with Applicable Laws.

6.3 Release Testing. The QLT has established procedures for release testing of
Products Manufactured by Lilly to ensure that such Products conform to
Applicable Laws.

ARTICLE VII

REGULATORY AND RECALL

7.1 Regulatory Responsibility. All matters related to the Parties’ regulatory
responsibilities, including, without limitation, recall of Product, regulatory
communications, cooperation between the Parties, quality assurance and
manufacturing audits, will be as set forth in this Agreement, the Amended and
Restated Quality Agreement(s), the Settlement and Termination Agreement and the
Transition Agreement. The QLT will also coordinate contacts with Regulatory
Authorities with respect to Product. Amylin shall, on a timely basis, provide
Lilly with information that Amylin has that is reasonably necessary and relevant
to Lilly’s obligations hereunder in fulfilling such regulatory requirements.
Lilly shall, on a timely basis, provide Amylin with information that Lilly has
that is reasonably necessary and relevant to Amylin’s obligations hereunder in
fulfilling such regulatory requirements. For clarity, this Section 7.1 is not
intended and shall not be construed to cover information reasonably necessary in
connection with Manufacturing Transition Activities.

7.2 Recalls. The Parties agree to immediately inform each other in writing of
all incidents that are, and/or any Product that may be the subject of, recall or
market withdrawals. Recalls and market withdrawals with respect to the Product
shall be handled in accordance with, and subject to, the applicable Amended and
Restated Quality Agreement(s) and Section 9.10 of the Settlement and Termination
Agreement.

ARTICLE VIII

INTELLECTUAL PROPERTY

Pursuant to the Settlement and Termination Agreement, the Parties have each
granted to the other licenses and other rights with respect to intellectual
property, and the terms and

 

19



--------------------------------------------------------------------------------

conditions of the Settlement and Termination Agreement shall govern such grants.
Any inventions resulting from the activities contemplated by this Agreement
shall also be governed by the provisions of the Settlement and Termination
Agreement.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF LILLY

Lilly hereby represents and warrants to Amylin that, as of the Effective Date:

9.1 Organization and Standing. Lilly is a corporation duly organized, validly
existing and in good standing under the laws of the State of Indiana.

9.2 Power and Authority. Lilly has all requisite corporate power and authority
to execute, deliver, and perform this Agreement and to consummate the
transactions contemplated herein. The execution, delivery, and performance of
this Agreement by Lilly does not, and the consummation of the transactions
contemplated hereby will not, violate any provisions of Lilly’s organizational
documents, bylaws, or any Applicable Law applicable to Lilly, or any material
agreement, mortgage, lease, instrument, order, judgment, or decree to which
Lilly is a party or by which Lilly is bound.

9.3 Corporate Action; Binding Effect. Lilly has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance of this Agreement and the other
instruments to be executed and delivered by it pursuant hereto and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by Lilly and constitutes, and the other
instruments contemplated hereby when duly executed and delivered by Lilly will
constitute, legal, valid, and binding obligations of Lilly enforceable against
it in accordance with its respective terms, except as enforcement may be
affected by bankruptcy, insolvency, or other similar laws.

9.4 Governmental Approval. Except as contemplated by this Agreement, no consent,
approval, waiver, order or authorization of, or registration, declaration or
filing with, any Regulatory Authority or any other Third Person is required in
connection with the execution, delivery and performance of this Agreement, or
any agreement or instrument contemplated by this Agreement, by Lilly or the
performance by Lilly of its obligations contemplated hereby and thereby.

9.5 Brokerage. No broker, finder or similar agent has been employed by or on
behalf of Lilly, and no Person with which Lilly has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.

9.6 Litigation. There are no pending or, to Lilly’s knowledge, threatened
judicial, administrative or arbitral actions, claims, suits or proceedings
pending as of the date hereof against Lilly relating to the subject matter of
this Agreement, which, either individually or together with any other, will have
a material adverse effect on the ability of Lilly to perform its obligations
under this Agreement or any agreement or instrument contemplated hereby.

 

20



--------------------------------------------------------------------------------

9.7 Product Specifications. Lilly will use its Commercially Reasonable Efforts
to ensure that as of the date of delivery, all Products delivered by Lilly to
Amylin hereunder: (i) will conform, in all material respects, to the applicable
Specifications in effect at the time of Manufacture, (ii) will have been
Manufactured in accordance with cGMP and cQSR (if applicable) in effect at the
time of Manufacture, (iii) will not be adulterated or misbranded by Lilly within
the meaning of the FD&C Act, and (iv) will not have been knowingly Manufactured
or sold in violation of any Applicable Laws of the US in any material respect.
Upon delivery to Amylin, EXW Lilly’s Facility Incoterms 2010, Lilly will convey
good title to such Products to Amylin as of the date of shipment, free and clear
of any lien or encumbrance. Notwithstanding the foregoing, this Section 9.7
shall not apply to the Cartridges contained in any Device, the Vials or
Components contained in any Finished EQW Product or any labeling and packaging
content with respect to any Product, except to the extent that the failure of
the Cartridges, Vials, Components or labeling and packaging content, as
applicable, to comply with clause (i), (ii), (iii) or (iv) results from Lilly’s
gross negligence, willful misconduct or fraud.

9.8 Not Debarred. Lilly is not debarred and has not and will not use in any
capacity the services of any Person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992. If at any time this representation and
warranty is no longer accurate, Lilly will immediately notify Amylin of such
fact.

9.9 Applicable Laws. Lilly will comply with all Applicable Laws relating to its
Manufacture of the Products.

9.10 Intellectual Property. To the best of Lilly’s knowledge, as of the
Effective Date, the use of Lilly’s existing pen platform in the performance of
Device development conducted pursuant to the Device Development and
Manufacturing Agreement did not infringe or misappropriate or otherwise violate
any valid and enforceable intellectual property rights owned by any Third Party.

9.11 Implied Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE IX, LILLY
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND LILLY SPECIFICALLY DISCLAIMS ANY
AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND WARRANTY OF
NONINFRINGEMENT.

ARTICLE X

REPRESENTATIONS AND WARRANTIES OF AMYLIN

Amylin hereby represents and warrants to Lilly that, as of the Effective Date:

10.1 Organization and Standing. Amylin is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

10.2 Power and Authority. Amylin has all requisite corporate power and authority
to execute, deliver, and perform this Agreement and to consummate the
transactions contemplated

 

21



--------------------------------------------------------------------------------

herein. The execution, delivery, and performance of this Agreement by Amylin
does not, and the consummation of the transactions contemplated hereby will not,
violate any provisions of Amylin’s organizational documents, bylaws, or any
Applicable Laws applicable to Amylin, or any material agreement, mortgage,
lease, instrument, order, judgment, or decree to which Amylin is a party or by
which Amylin is bound.

10.3 Corporate Action; Binding Effect. Amylin has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance of this Agreement and the other
instruments to be executed and delivered by it pursuant hereto and the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been duly executed and delivered by Amylin and constitutes, and the other
instruments contemplated hereby when duly executed and delivered by Amylin will
constitute, legal, valid, and binding obligations of Amylin enforceable against
it in accordance with its respective terms, except as enforcement may be
affected by bankruptcy, insolvency, or other similar laws.

10.4 Governmental Approval. Except as contemplated by this Agreement, no
consent, approval, waiver, order or authorization of, or registration,
declaration or filing with, any Regulatory Authority or any other Third Person
is required in connection with the execution, delivery and performance of this
Agreement, or any agreement or instrument contemplated by this Agreement, by
Amylin or the performance by Amylin of its obligations contemplated hereby and
thereby.

10.5 Brokerage. No broker, finder or similar agent has been employed by or on
behalf of Amylin, and no Person with which Amylin has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.

10.6 Litigation. There are no pending or, to Amylin’s knowledge, threatened
judicial, administrative or arbitral actions, claims, suits or proceedings
pending as of the date hereof against Amylin relating to the subject matter of
this Agreement, which, either individually or together with any other, will have
a material adverse effect on the ability of Amylin to perform its obligations
under this Agreement or any agreement or instrument contemplated hereby.

10.7 Not Debarred. Amylin is not debarred and has not and will not use in any
capacity the services of any Person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992. If at any time this representation and
warranty is no longer accurate, Amylin will immediately notify Lilly of such
fact.

10.8 Applicable Laws. Amylin will comply with Applicable Laws relating to its
distributing, marketing, promoting and selling of the Products.

10.9 Cartridge, Vials and Components. Amylin will use its Commercially
Reasonable Efforts to ensure that as of the date of delivery to Lilly, all
Cartridges, Vials and Components delivered by Lilly to Amylin hereunder: (i) in
the case of Cartridges and Vials will conform, in all material respects, to the
Cartridge Specifications or Vial Specifications, as applicable, in effect at the
time of Manufacture, (ii) will have been manufactured in accordance with cGMP

 

22



--------------------------------------------------------------------------------

and cQSR (if applicable) in effect at the time of manufacture, (iii) will not be
adulterated or misbranded within the meaning of the FD&C Act, and (iv) will not
have been knowingly manufactured or sold in violation of any Applicable Laws in
any material respect.

10.10 Implied Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE X, AMYLIN
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND AMYLIN SPECIFICALLY DISCLAIMS ANY
AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND WARRANTY OF
NONINFRINGEMENT.

ARTICLE XI

TERM OF MANUFACTURING AGREEMENT; TERMINATION

11.1 Term of Agreement. Unless earlier terminated in accordance with this
Article XI, this Agreement will take effect and commence on the Effective Date
and will expire on December 31, 2013 (the “Term”). This Agreement may also be
terminated by mutual written agreement of the Parties.

11.2 Termination. In addition to each Party’s right to terminate under
Section 11.1 above, this Agreement may be terminated as follows:

(a) A Party may terminate this Agreement immediately by providing written notice
to the other Party if the other Party is declared insolvent or bankrupt by a
court of competent jurisdiction, or a voluntary petition of bankruptcy is filed
in any court of competent jurisdiction by the other Party or an involuntary
petition for relief under the United States Bankruptcy Code is filed in a court
of competent jurisdiction against the other Party which is not dismissed within
thirty (30) days of its filing, or the other Party makes or executes any
assignment for the benefit of creditors.

(b) Either Party may terminate this Agreement in the event of a material breach
of this Agreement by the other; provided that if the breaching Party cures such
material breach within the cure period provided in Section 11.3, then the other
Party will be obligated to continue to perform its obligations under this
Agreement, and this Agreement will continue in full force and effect.

(c) Amylin may terminate this Agreement as provided in Section 4.5(c) upon
thirty (30) days’ notice to Lilly.

11.3 Procedures for Termination for Material Breach. A termination of this
Agreement pursuant to Section 11.2(b) shall not be effective unless the
terminating Party complies with the following procedures: The terminating Party
will give the other Party prior written notice thereof, specifying in reasonable
detail the alleged material breach, and if such alleged material breach or
material default continues unremedied for a period of thirty (30) days after the
date of receipt of the notification or, if the material breach reasonably cannot
be corrected or remedied within thirty (30) days, then if (i) the defaulting
Party has not commenced remedying said

 

23



--------------------------------------------------------------------------------

material breach within said thirty (30) days and is not diligently pursuing
completion of same, or (ii) said material breach or material default has not
been corrected or remedied within one hundred twenty (120) days, then such
terminating Party may immediately terminate this Agreement by again providing
written notification to the defaulting Party and such termination shall be
effective as of the date that such notice was delivered to the other Party. This
Section 11.3 will not be exclusive and will not be in lieu of any other remedies
available to a Party hereto for any breach or default hereunder on the part of
the other Party.

11.4 Effect of Termination or Expiration.

(a) Upon expiration or termination of this Agreement for any reason (whether due
to breach of either Party or otherwise), Lilly will furnish to Amylin a complete
written inventory of all work in progress and an inventory of all finished
Product and all components (including Components) and packaging and labeling
materials held for use in Manufacturing, packaging and labeling such Product.
Unless otherwise agreed to between the Parties, all stock on hand as of the
effective date of any expiration or termination of this Agreement will be dealt
with promptly as follows:

(i) Product Manufactured and packaged pursuant to Purchase Orders from Amylin
and accepted by Lilly, will be delivered by Lilly to Amylin, whereupon Amylin
will pay Lilly therefor in accordance with the terms hereof.

(ii) Work in progress commenced by Lilly against accepted Purchase Orders from
Amylin will be completed by Lilly and delivered to Amylin, whereupon Amylin will
pay Lilly therefor in accordance with the terms hereof.

(iii) Product held as safety stock pursuant to Section 5.2 will be delivered by
Lilly to Amylin EXW (the applicable Lilly Facility), and Lilly will issue an
invoice therefor at the applicable purchase price pursuant to Section 3.1,
whereupon Amylin will pay Lilly therefor in accordance with the terms hereof.

(iv) Packaging and labeling materials and components (including Components) with
respect to Product (excluding packaging and labeling materials and components
for Devices for sale in the US) supplied hereunder, to the extent not utilized
in the activities set forth in Sections 11.4(a)(i), 11.4(a)(ii) and
11.4(a)(iii), will be delivered by Lilly to Amylin or its designee EXW (the
applicable Lilly Facility) and Lilly will invoice Amylin therefor (such invoice
to itemize Lilly’s Standard Costs (as defined in Section 11.4(b)(i)) for such
packaging, labeling materials and components). Amylin will pay Lilly for such
inventory at •[…***…] within […***…] of receipt of such invoice. Upon Amylin’s
reasonable request, Lilly shall provide Amylin with supporting documentation to
confirm the amounts set forth in the applicable invoice.

 

• *** Confidential Treatment Requested

 

24



--------------------------------------------------------------------------------

(b) Upon expiration or termination of this Agreement for any reason, Lilly will
provide to Amylin a complete written inventory of all Devices (including nude
pens and finished, packaged Devices) for sale in the US and any packaging and
labeling materials and components with respect to Devices supplied for sale in
the US, in each case held by Lilly, to the extent not utilized in the activities
set forth in Sections 11.4(a)(i), 11.4(a)(ii) and 11.4(a)(iii). Amylin shall
notify Lilly within […***…] of the receipt of such written inventory whether
Amylin desires, in its sole discretion, to designate such Devices, packaging and
labeling materials and components as Obsolete. For purposes of this
Section 11.4, “Obsolete” means, with respect to Devices, packaging and labeling
materials and components that (i) such product is expired or has a remaining
shelf life determined by Amylin to be inadequate, or (ii) Amylin otherwise
desires for any reason not to purchase such Devices, packaging or labeling
materials or components pursuant to this Section 11.4.

(i) Amylin and Lilly shall share equally Lilly’s Standard Costs associated with
any Obsolete inventory designated by Amylin pursuant to the foregoing
Section 11.4(b), as provided for in Section 11.4(b)(ii). Lilly shall destroy all
such Obsolete inventory and, for clarity, the costs of destruction shall be as
set forth in Lilly’s Standard Costs with respect to such Obsolete inventory and
borne equally by the Parties as described herein. “Lilly’s Standard Costs” shall
mean those amounts set forth on Exhibit 11.4(b)(i).

(ii) Within •[…***…] of the delivery of such written inventory or such earlier
or later date as the Parties agree in writing, Lilly shall deliver to Amylin
such inventory of Devices (including nude pens and finished, packaged Devices),
packaging and labeling materials and components, other than any Obsolete
inventory (as designated by Amylin in accordance with Section 11.4(b)). Such
inventory shall be delivered to Amylin or its designee […***…] facility and
Lilly shall invoice Amylin for Lilly’s Standard Costs of such inventory and
fifty percent (50%) of Lilly’s Standard Costs for the Obsolete inventory. Such
invoice shall itemize Lilly’s Standard Costs included therein. Amylin shall
reimburse Lilly for such inventory at Lilly’s Standard Costs by payment to Lilly
within […***…] after receipt of the applicable invoice. Upon Amylin’s reasonable
request, Lilly shall provide Amylin with supporting documentation to confirm the
amounts set forth in the applicable invoice.

(c) Notwithstanding the foregoing, in the event that at any time Amylin
experiences any obsolescence with respect to any inventory purchased from Lilly
pursuant to Section 11.4(b)(ii) for any reason (including in circumstances where
such inventory becomes Obsolete within the meaning of clause (i) of such
definition) and such inventory is destroyed by or on behalf of Amylin or its
designee, Amylin shall provide to Lilly evidence of such destruction. Lilly
shall reimburse Amylin an amount equal to fifty percent (50%) of the amounts
paid by Amylin to Lilly for such inventory pursuant to Section 11.4(b)(ii) plus
fifty percent (50%) of the costs of the destruction thereof within […***…] of
the receipt of such evidence of

 

• *** Confidential Treatment Requested

 

25



--------------------------------------------------------------------------------

destruction and an invoice setting forth the applicable amounts due. Upon
Lilly’s reasonable request, Amylin shall provide Lilly with supporting
documentation to confirm the amounts set forth in the applicable invoice.

11.5 Continuing Obligations. Expiration or termination of this Agreement for any
reason will not relieve the Parties of any obligation accruing prior thereto or
any antecedent breach of the provisions of this Agreement, and will be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of the provisions of this Agreement. Without limiting the
generality of the foregoing and in addition to the foregoing, no expiration or
termination of this Agreement, whether by lapse of time or otherwise, will serve
to terminate the rights and obligations of the Parties hereto under Articles I,
VII, VIII, XII, XIII and XV and Sections 4.6(e), 4.7, 5.7 through 5.9 (to the
extent relating to payment obligations arising prior to the applicable
expiration or termination hereof), 11.4 through 11.7, 16.1 through 16.13, 16.15
and 16.16, rights and obligations which otherwise expressly survive the
expiration or termination of this Agreement and Sections which are necessary to
give effect to rights and obligations which expressly survive the expiration or
termination of this Agreement.

11.6 Non-Exclusive Remedies. Except as otherwise expressly provided herein, the
remedies set forth in this Article XI or elsewhere in this Agreement will be in
addition to, and will not be to the exclusion of, any other remedies available
to the Parties at law, in equity or under this Agreement, the Settlement and
Termination Agreement or any other Ancillary Agreements.

11.7 Mitigation of Damages. In the event of any breach of this Agreement by
Amylin or Lilly, the other Party shall take reasonable actions to mitigate its
damages.

ARTICLE XII

DISPUTE RESOLUTION

Except as set forth herein, disputes between the Parties concerning either
Party’s rights or obligations under this Agreement shall be resolved as set
forth in the Settlement and Termination Agreement.

ARTICLE XIII

CONFIDENTIALITY

Confidentiality, nondisclosure and nonuse of information and publication
relating to the activities contemplated by this Agreement shall be governed by
the provisions of the Settlement and Termination Agreement.

ARTICLE XIV

ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

14.1 Compliance with Law. Each of the Parties will comply with all Applicable
Laws relating to its obligations hereunder.

 

26



--------------------------------------------------------------------------------

14.2 Commercially Reasonable Efforts. Except as otherwise provided in this
Agreement or the Settlement and Termination Agreement, Lilly and Amylin each
hereby agree to use all Commercially Reasonable Efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary or proper to make effective the transactions contemplated by this
Agreement, including such actions as may be reasonably necessary to obtain
approvals and consents of any Regulatory Authority and other Persons; provided,
however, that no Party will be required to (i) pay money (other than as
expressly required pursuant to this Agreement or the Settlement and Termination
Agreement or as implicitly required in order for a Party to carry out its
obligations hereunder), or (ii) assume any other material obligation not
otherwise required to be assumed by this Agreement or the Settlement and
Termination Agreement.

14.3 Further Assurances. The Parties intend that this Agreement contain all
consents, licenses and authorizations from one Party to the other necessary to
enable each Party to perform its obligations hereunder. In the event any further
such consents, licenses or authorizations are necessary, each Party agrees to
take such further actions and execute such further agreements as may be
reasonably necessary to carry out the intent and purposes of this Agreement.

14.4 Importation. Unless otherwise directed by Lilly, Amylin shall be the
“importer of record” for any imported Product or materials subject to this
Agreement, and Amylin shall comply with obligations with respect thereto,
including: (a) payment of all import related fees or expenses, customs duties
and fees, and fees for custom house brokerage; (b) arrangement of all logistics
for importation, including selection of customhouse brokers, carriers and
freight forwarders; (c) obtaining and filing all necessary import documentation,
authorizations, and declarations; and (d) compliance with all Applicable Laws
related to the exportation of such Products from the country(ies) of origin, and
Lilly shall reasonably cooperate with Amylin in connection therewith.

ARTICLE XV

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

15.1 Indemnification. Indemnification obligations of the Parties will be
provided as set forth in the Settlement and Termination Agreement.

15.2 Limitation on Types of Damages. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR PUNITIVE DAMAGES, HOWEVER
CAUSED OR UPON ANY THEORY OF LIABILITY (INCLUDING A PARTY’S OWN NEGLIGENCE,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (OR THE NEGLIGENCE, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF A PARTY’S EMPLOYEES, AGENTS CONTRACTORS OR
SUBCONTRACTORS)). NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT.

 

27



--------------------------------------------------------------------------------

15.3 AGGREGATE LIMITATION ON LIABILITY. WITHOUT LIMITATION TO SECTION 15.2 OR
ANY PROVISION OF THE SETTLEMENT AND TERMINATION AGREEMENT AND NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT WILL LILLY OR ANY OF ITS
AFFILIATES BE LIABLE UNDER OR IN CONNECTION WITH THIS AGREEMENT TO AMYLIN OR ANY
OF ITS AFFILIATES OR SUCCESSORS OR ASSIGNS, IN CONTRACT, TORT OR OTHERWISE,
(A) IN THE CASE OF ANY PRODUCT DELIVERED BY LILLY TO AMYLIN HEREUNDER, IN AN
AMOUNT GREATER THAN •[…***…].

15.4 Insurance. The Parties’ obligations with respect to insurance coverage
throughout the Term will be as set forth in the Settlement and Termination
Agreement.

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.1 Successors and Assigns. This Agreement may not be assigned or otherwise
transferred, nor, except as expressly provided hereunder, may any right or
obligation hereunder be assigned or transferred by either Party without the
prior written consent of the other Party (not to be unreasonably withheld or
delayed); provided, however, that either Party may, without such consent, assign
this Agreement to (a) a Third Party to which such Party has assigned its rights
and obligations under the Settlement and Termination Agreement in accordance
with Section 13.16(a) thereof or (b) to any of its Affiliates. In the event of a
transaction falling under clause (a), however, intellectual property rights of
the acquiring party to such transaction (if other than one of the Parties to
this Agreement) shall not be included in any technology licensed hereunder. The
rights and obligations of the Parties under this Agreement shall be binding upon
and inure to the benefit of the successors and permitted assigns of the Parties.
Any attempted assignment not in accordance with this Section 16.1 and/or
Section 8.2 of the Transition Agreement will be void. No assignment or transfer
of this Agreement or any obligation hereunder shall relieve the assignor or
transferor of any of its obligations hereunder or under the Settlement and
Termination Agreement (including in respect of indemnification and
confidentiality), and notwithstanding any such assignment or transfer, this
Agreement shall remain an “Ancillary Agreement” under the Settlement and
Termination Agreement. For clarity, Lilly’s obligation hereunder is to supply
Product to Amylin in accordance with the terms and conditions hereof, which in
turn is permitted to supply such Products to its commercial partners.

16.2 Notices. Unless otherwise stated in this Agreement as to the method of
delivery, all notices or other communications required or permitted to be given
hereunder will be as set forth in Section 13.13 of the Settlement and
Termination Agreement.

16.3 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s

 

• *** Confidential Treatment Requested

 

28



--------------------------------------------------------------------------------

rights to the future enforcement of its rights under this Agreement, excepting
only as to an express written and signed waiver as to a particular matter for a
particular period of time.

16.4 Entire Agreement; Amendment. This Agreement (together with the schedules
and exhibits hereto and the Settlement and Termination Agreement, the Ancillary
Agreements and the Note Documents) sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes and terminates all prior and
contemporaneous agreements and understandings between the Parties, whether oral
or written. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

16.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures and such signatures will be
deemed to bind each Party as if they were original signatures.

16.6 Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of New York, without giving effect to any
conflicts of laws principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16.7 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

16.8 Third Party Beneficiaries. No Third Party is intended or shall be deemed to
be a beneficiary of any provision of this Agreement.

16.9 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

16.10 Schedules, Exhibits and Attachments. All schedules, exhibits and
attachments referred to herein are intended to be and hereby are specifically
made part of this Agreement. However, if there is a conflict between a term or
condition of such schedules, exhibits and attachments and this Agreement, the
terms and conditions of this Agreement shall prevail.

16.11 No Joint Venture. Nothing contained in this Agreement will be deemed to
create any joint venture or partnership between the Parties hereto, and, except
as is expressly set forth herein, neither Party will have any right by virtue of
this Agreement to bind the other Party in any manner whatsoever.

16.12 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or

 

29



--------------------------------------------------------------------------------

is taken, the provision shall be considered severed from this Agreement and
shall not serve to invalidate any remaining provisions hereof. The Parties shall
use their best efforts in good faith to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

16.13 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

16.14 Force Majeure. If either Party is prevented from complying, either totally
or in part, with any of the terms or provisions set forth herein by reason of an
event of Force Majeure, including, by way of example and not of limitation,
fire, flood, explosion, storm, strike, lockout or other labor dispute, riot,
war, rebellion, accidents, terrorist acts, acts of God, acts of governmental
agencies or instrumentalities, inability to obtain materials from suppliers, or
any other similar or dissimilar cause, in each case to the extent beyond its
reasonable control (“Force Majeure”), such Party will provide written notice of
such event to the other Party. Said notice will be provided within five
(5) Business Days of the occurrence of such event and will identify the
requirements of this Agreement or such of its obligations as may be affected,
and, to the extent so affected, said obligations will be suspended during the
period of such disability. The Party prevented from performing hereunder will
use Commercially Reasonably Efforts to remove such disability as promptly as
possible and will continue performance whenever such causes are removed. The
Party so affected will give to the other Party a good faith estimate of the
continuing effect of the Force Majeure condition and the duration of the
affected Party’s nonperformance. If the period of any previous actual
nonperformance of a Party because of Force Majeure conditions plus the
anticipated future period of such Party’s nonperformance because of such
conditions will exceed an aggregate of one hundred twenty (120) days within any
one year period, the other Party may terminate this Agreement by prior written
notice to the nonperforming Party.

16.15 Interpretation. In construing this Agreement, “include” or “including”
means “including without limitation.”

16.16 United States Dollars. References in this Agreement to “Dollars” or “$”
shall mean the legal tender of the United States of America.

[signature page to follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

ELI LILLY AND COMPANY

By:

 

/s/ Enrique A. Conterno

Printed Name: Enrique A. Conterno

Title: Senior VP and President - Lilly Diabetes

Date: November 7, 2011

AMYLIN PHARMACEUTICALS, INC.

By:

 

/s/ Daniel M. Bradbury

Printed Name: Daniel M. Bradbury

Title: President and Chief Executive Officer

Date: November 7, 2011

 

31



--------------------------------------------------------------------------------

EXHIBIT 1.14

COMPONENTS

 

Vial Connector:    $•[…***…] per unit Diluent Syringe:    $[…***…] per unit
Plunger Backstop:    $[…***…] per unit Plunger Rod:    $[…***…] per unit
Needles:    $[…***…] per unit

 

• *** Confidential Treatment Requested

 

32



--------------------------------------------------------------------------------

EXHIBIT 3.1

PURCHASE PRICES

•[…***…]

 

• *** Confidential Treatment Requested

 

33



--------------------------------------------------------------------------------

EXHIBIT 4.7

LILLY’S SUBCONTRACTORS

US Device

• […***…]

OUS Device

[…***…]

 

• *** Confidential Treatment Requested

 

34



--------------------------------------------------------------------------------

EXHIBIT 5.4

LOT SIZES

•[…***…]

 

• *** Confidential Treatment Requested

 

35



--------------------------------------------------------------------------------

EXHIBIT 11.4(b)(i)

LILLY’S STANDARD COSTS

•[…***…]

 

• *** Confidential Treatment Requested

 

36